DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 2/4/2021 is acknowledged.
Claims 14, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2021. Currently claims 1, 3-6, 8, 10, 13, 15, 17 and 18 are generic.

Claims 1-13 and 15-18 are currently being examined.

Specification
The disclosure is objected to because of the following informalities: in paragraphs 49 and 53, discussion of radius of curvature is inconsistent and confusing.  In para. 49, the pocket 216 in Fig. 5 is referred to as an example of a convex predetermined radius of curvature but the cone in Fig. 5 looks concave.  Para. 53 discusses radius of curvature but again does not seem to correctly correlate to the example given in the Figures. 
Appropriate correction is required.

Claim Objections
Claims 1, 2, 10 and 15 are objected to because of the following informalities: 
claim 1:  in lines 11-12, “opposite a respective one of the impingement cooling holes the impingement cooling hole,” should be -- opposite 
claim 2: in line 3, “a surface” should be – the [[a]] surface --;
claim 10: in line 2, “redirect cooling fluid” should be – redirect a cooling fluid --, 
     in line 3, “a center” should be – the [[a]] center  --; and
claim 15: in line 18, “the cooling fluid” should be – a [[the]] cooling fluid --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tallman et al. 20180045057.

    PNG
    media_image1.png
    423
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    499
    media_image2.png
    Greyscale


Regarding independent claim 1, Tallman discloses:
a system comprising: 
a hot section component (component 80 proximate the hot gas path; para. 24; example component 80 in Fig. 2-4, para. 25)  of a gas turbine engine (rotary machine 10 Fig. 1; para. 20) comprising: 
a dual wall (assembly shown in Fig. 4) comprising a first wall (96 in Fig. 4; para. 30) and a second wall (94 in Fig. 4; para. 30), the first wall comprising an impingement cooling hole (102 in Fig. 4; para. 32) extending through the first wall (as shown in Figs. 4 and 6), the second wall positioned adjacent the first wall (as shown in Figs. 4 and 6; para. 31), the first wall and the second wall together defining a cooling passage (112 in Figs. 4 and 6; para. 31) between the first wall and the second wall,
a pocket (120 in Figs. 4-6; para. 39) in a surface (93 in Figs. 4-6; para. 39) of the second wall, the pocket (120) positioned opposite a respective one of the impingement cooling holes the impingement cooling hole (102) (as shown in Figs. 4 and 6, 120 is opposite 102; para. 39), the pocket configured to receive a cooling fluid (120 receives a jet of cooling fluid from corresponding aperture 102 per para. 39; a portion of cooling fluid 210 shown by flow arrows in Fig. 6; paras. 39-40 and 43) from the impingement cooling hole and direct the cooling fluid into the cooling passage (flow arrows of cooling fluid flowing back into 112 after impinging surface of pocket 120 labeled in annotated Fig. 6), wherein the cooling passage includes a single cooling passage (112 is a single cooling passage as 

Regarding claim 2, Tallman discloses all that is claimed in claim 1 discussed above, and Tallman further discloses wherein the sidewall forms a taper angle between the sidewall and a base plane, wherein the base plane intersects the base (first end 122) and is parallel to a surface (93) of the second wall, wherein the taper angle is between ten and forty degrees, inclusively (the shape shown in Fig. 5 is a frusto-conical shape per para. 42 where the sidewall near the base curves toward the base in a shallow taper angle. The top part of the sidewall near the base in Fig. 5 is curved to almost flatten out near the base. Thus the taper angle in the section below 126 will have a taper angle that goes from 0 degrees to what ever angle the sidewall of the frustum has which appears to be greater than 45 degrees. Thus at some point between the tip and line 126 in figure 5, the taper angle would fall into the range of 10-40 degres as claimed). 

Regarding claim 3, Tallman discloses all that is claimed in claim 1 discussed above, and Tallman further discloses wherein the sidewall includes a curved surface 

Regarding claim 4, Tallman discloses all that is claimed in claim 1 discussed above, and Tallman further discloses wherein an opening (opening of 102 in 96 which faces surface 93 in Fig. 6) of the impingement cooling hole faces the second wall (94), the opening circumscribable by a first circle (102 may have a substantially circular cross-section per para. 33 so that opening of 102 in Fig. 6 has a circumference which is a first circle) having a first diameter (diameter of circular opening 102) and the outer edge is circumscribable by a second circle (120 has a generally frusto-conical shape with a generally circular cross-sectional area which increases from 122 to 124 per para. 42 such that the outer edge in annotated Fig. 5 at second end 124 is circular so that the circumference of the outer edge is a second circle) having a second diameter (diameter of circular outer edge), wherein the second diameter is greater than or equal to the first diameter (the second diameter of 120 is approximately equal to first diameter of 102 in Fig. 6).

Regarding claim 6, Tallman discloses all that is claimed in claim 1 discussed above, and Tallman further discloses wherein the first wall (96) is an inner wall (as shown in Fig. 3; para. 30) of an airfoil (component 80 is a turbine rotor blade 70 or vane 72 shown in Figs. 1 and 2 with the airfoil cross-section shown in Fig. 3; paras. 25 and 27) and the second wall (94) is an outer wall (as shown in Fig. 3; para. 30) of the airfoil.

claim 7, Tallman discloses all that is claimed in claim 1 discussed above, and Tallman further discloses wherein each of the pockets is cone shaped (as shown in Fig. 5).

Regarding independent claim 8, Tallman discloses:
a dual wall structure (structure shown in Figs. 2-4) of a gas turbine engine (rotary machine 10 Fig. 1; para. 20), the dual wall structure comprising: 
a first wall (96 in Fig. 4; para. 30) comprising an impingement cooling hole (102 in Fig. 4; para. 32)  extending through the first wall (as shown in Figs. 4 and 6); 
a second wall (94 in Fig. 4; para. 30) adjacent the first wall (as shown in Fig. 4), the first wall and the second wall together defining a cooling passage (112 in Figs. 4 and 6; para. 31) between the first wall and the second wall, wherein the second wall includes a surface (93 in Figs. 4-6; para. 39) facing the cooling passage (93 faces 112 in Fig. 4); and 
a pocket (120 in Figs. 4-6; para. 39) in the surface of the second wall, the pocket having an outer edge (labeled in annotated Fig. 5), a base (122 in Fig. 5; para. 42), and a sidewall (labeled in annotated Fig. 5) extending between the outer edge and the base (as shown in Fig. 5), wherein an opening (opening of 102 in 96 which faces surface 93 in Fig. 6) of the impingement cooling hole facing the surface of the second wall (94) is circumscribable by a first circle (102 may have a substantially circular cross-section per para. 33 so that opening of 102 in Fig. 6 has a circumference which is a first circle) having a first diameter (diameter of circular opening 102) and the outer edge is circumscribable by a second circle (120 has a generally frusto-conical shape with a 

    PNG
    media_image3.png
    478
    915
    media_image3.png
    Greyscale

Regarding claim 9, Tallman discloses all that is claimed in claim 8 discussed above, and Tallman further discloses wherein the impingement cooling hole (102) has a central axis (labeled in annotated Fig. 6-A), and wherein the central axis intersects a center of the first circle (labeled in annotated Fig. 6-A) and a center of the second circle (labeled in annotated Fig. 6-A) (120 is aligned with 102 per para. 39). 

claim 10, Tallman discloses all that is claimed in claim 9 discussed above, and Tallman further discloses wherein the pocket is configured to redirect cooling fluid received from the impingement cooling hole into the cooling passage in a direction (labeled in annotated Fig. 6-A) that is radially away from a center of the second circle (flow lines of impingement cooling fluid flowing out of 120 back into 112 are in direction away from center of second circle).

Regarding claim 11, Tallman discloses all that is claimed in claim 9 discussed above, and Tallman further discloses wherein the central axis intersects a vertex (labeled in annotated Fig. 6-A) of the base.

    PNG
    media_image4.png
    553
    653
    media_image4.png
    Greyscale

claim 12, Tallman discloses all that is claimed in claim 8 discussed above, and Tallman further discloses wherein a cross sectional area of the pocket is equal to a cross sectional area of the impingement cooling hole at a point on the sidewall (since both the pocket 120 and the impingement cooling hole 102 are circular in cross-section and the second diameter of outer edge of 120 is approximately equal to the first diameter of 102 in Fig. 6, then a cross sectional area of 120 at a point on the sidewall near the outer edge as labeled in Fig. 6-B is equal to a cross sectional area of 102 taken at the first diameter).

Regarding claim 13, Tallman discloses all that is claimed in claim 8 discussed above, and Tallman further discloses wherein an area of the base is less than an area defined by the outer edge (as shown in annotated Fig. 5, a cross section near the base 122 is less than a cross section at the outer edge so therefore an area of the base is less than an area of the outer edge). 

Claims 1-4, 6 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hocker et al. 20020062945.
Regarding independent claim 1, Hocker discloses:
a system comprising: 
a hot section component (hot turbomachine components such as gas-turbine blades or combustion-chamber walls per para. 23, Fig. 7 specifically shows a blade) of a gas turbine engine (turbomachine in para. 23 is interpreted 
a dual wall (assembly shown in Figs. 1 and 3) comprising a first wall (cooling air side carrier 1 in Fig. 1; para. 24) and a second wall (wall 3 in Fig. 1; para. 24), the first wall comprising an impingement cooling hole (impingement orifice 2 in Figs. 1 and 3; para.24) extending through the first wall (as shown in Fig. 1), the second wall positioned adjacent the first wall (as shown in Fig. 1), the first wall and the second wall together defining a cooling passage (labeled in annotated Fig. 1) between the first wall and the second wall,
a pocket (trough 4 in Figs. 1 and 3; paras. 25 and 38-39) in a surface (surface of webs 7 in Figs. 1 and 3; para. 39) of the second wall, the pocket (4) positioned opposite a respective one of the impingement cooling holes the impingement cooling hole (2) (as shown in Fig. 1, 4 is opposite 2), the pocket configured to receive a cooling fluid (trough 4 receives impingement jet of cooling medium per para. 28) from the impingement cooling hole and direct the cooling fluid into the cooling passage (after the cooling medium flows around the spherical cup of the trough 4, the cooling fluid then flows off into the free space of the cooling passage between carrier 1 and wall part 3, where the resulting cross flow also helps cool the surface of webs 7 per para. 28), wherein the cooling passage includes a single cooling passage (cooling passage in annotated Fig. 1 is a single passage) into which the pocket is configured to direct the cooling fluid, wherein the pocket comprises an outer edge (labeled in annotated Figs. 1 and 3), a base (labeled in annotated Fig. 1), and a sidewall (labeled in annotated Fig. 1) 

    PNG
    media_image5.png
    488
    764
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    593
    539
    media_image6.png
    Greyscale





Regarding claim 2, Hocker discloses all that is claimed in claim 1 discussed above, and Hocker further discloses wherein the sidewall forms a taper angle (labeled in annotated Fig. 1-A where a tangent line is drawn along the curved sidewall close to the base) between the sidewall and a base plane (labeled in annotated Fig. 1-A), wherein the base plane intersects the base (base is labeled in annotated Fig. 1) and is parallel to a surface (surface of webs 7 in Figs. 1 and 3) of the second wall, wherein the taper angle is between ten and forty degrees, inclusively (the shape shown in Fig. 1 is a half sphere shape referred to as a spherical cup in para. 25 where the sidewall near the base curves toward the base in a shallow taper angle which can be seen as clearly less than a 45 degree angle and is between 10 and 40 degrees; the taper angle for a half sphere ranges from zero degrees with a tangent line through the point at the base to 90 degrees with a tangent line through the point at the outer edge with several tangent lines and taper angles illustrated in Fig. 1-B.) 
    PNG
    media_image7.png
    495
    794
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    518
    970
    media_image8.png
    Greyscale


Regarding claim 3, Hocker discloses all that is claimed in claim 1 discussed above, and Hocker further discloses wherein the sidewall includes a curved surface having a non-zero radius of curvature (sidewall in annotated Fig. 1 has a non-zero radius of curvature).
Regarding claim 4, Hocker discloses all that is claimed in claim 1 discussed above, and Hocker further discloses wherein an opening (labeled in annotated Fig. 1) of the impingement cooling hole faces the second wall (opening of 2 faces wall 3 in annotated Fig. 1), the opening circumscribable by a first circle (labeled in annotated Fig. 3) having a first diameter (labeled in annotated Fig. 3) and the outer edge is circumscribable by a second circle  (labeled in annotated Fig. 3) having a second diameter (labeled in annotated Fig. 3), wherein the second diameter is greater than or equal to the first diameter (the second diameter is clearly larger than the first diameter in annotated Fig. 3).

claim 6, Hocker discloses all that is claimed in claim 1 discussed above, and Hocker further discloses wherein the first wall (1) is an inner wall (as shown in Fig. 7 wall designated as 1 is an inner wall) of an airfoil (gas turbine blade 16 in Fig. 7; para. 43) and the second wall (wall 3 of Fig. 1) is an outer wall (as shown in Fig. 7 the blade wall provided with pockets 4 is the outer wall of the turbine blade although it is not labeled as 3 in Fig. 7) of the airfoil.

Regarding independent claim 15, Hocker discloses a hot section component (hot turbomachine components such as gas-turbine blades or combustion-chamber walls per para. 23, Fig. 7 specifically shows a blade) of a gas turbine engine (turbomachine in para. 23 is interpreted as a gas-turbine engine since it refers to both gas-turbine blades and combustion-chamber walls as hot parts of the turbomachine), the hot section component comprising: 
a first wall (cooling air side carrier 1 in Fig. 1; para. 24) and a second wall (wall 3 in Fig. 1; para. 24), the first wall and the second wall defining a cooling passage (labeled in annotated Fig. 1) between the first wall and the second wall, wherein the second wall includes a surface (surface of webs 7 in Figs. 1 and 3; para. 39) that is substantially flat (as shown in Fig. 1) and faces the first wall (surface of webs 7 face cooling air side carrier 1 in Fig. 1), wherein the first wall includes an impingement cooling hole (impingement orifice 2 in Figs. 1 and 3; para.24), and 
wherein the second wall comprises a pocket (trough 4 in Figs. 1 and 3; paras. 25 and 38-39) extending into the second wall and away from the first wall (trough 4 extends into wall 3 away from cooling air side carrier 1 in Fig. 1), wherein the pocket comprises 

Regarding claim 16, Hocker discloses all that is claimed in claim 15 discussed above, and Hocker further discloses wherein the base is axially positioned in alignment with the impingement cooling hole (base of trough 4 in annotated Fig. 1 is axially positioned in alignment with impingement orifice 2 and Fig. 3 also shows the alignment of impingement orifice 2 with trough 4).

Regarding claim 17, Hocker discloses all that is claimed in claim 15 discussed above, and Hocker further discloses wherein a shape of the pocket is a cone, a 

Regarding claim 18, Hocker discloses all that is claimed in claim 15 discussed above, and Hocker further discloses wherein the impingement cooling hole is positioned in a first predetermined pattern, and the pocket is positioned in a second predetermined pattern that matches the first predetermined pattern (a location of impingement orifice 2 is a first predetermined pattern and a location of trough 4 is a second predetermined pattern and the patterns match since impingement orifice 2 and trough 4 are aligned in both Figs. 1 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. 20170175637 in view of Tallman.
Regarding independent claim 1, Hughes discloses:
a system comprising: 
a hot section component (combustor 13 in Figs. 1 and 7) of a gas turbine engine (Fig. 1) comprising: 
a dual wall (dual wall surrounding combustion chamber 29 in Fig. 7) comprising a first wall (outer radial wall 25 in Fig. 7; para. 65) and a second wall (inner radial wall 24 in Fig. 7; para. 65), the first wall comprising an impingement cooling hole (impingement port 41 in Fig. 7; para. 65) extending through the first wall (as shown in Fig. 7), the second wall positioned adjacent the first wall (as shown in Fig.7), the first wall and the second wall together defining a cooling 
wherein the cooling passage is a single cooling passage (flow annulus 26 in Fig. 7 is a single cooling passage).
Hughes does not disclose a pocket in a surface of the second wall, the pocket positioned opposite a respective one of the impingement cooling holes the impingement cooling hole, the pocket configured to receive a cooling fluid from the impingement cooling hole and direct the cooling fluid into the cooling passage, wherein the cooling passage includes the single cooling passage into which the pocket is configured to direct the cooling fluid, wherein the pocket comprises an outer edge, a base, and a sidewall extending between the base and the outer edge, wherein the sidewall is tapered between the outer edge and the base.
Tallman teaches a gas turbine engine (rotary machine 10 in Fig. 1) with impingement cooling of a component exposed to a hot gas path of the combustion gases (paras. 5, 24). Tallman teaches in particular a turbine airfoil as component 80 in Figs. 1-4 but also teaches that component 80 is any component in any application that is exposed to a high temperature environment (para. 24). 
Tallman teaches a pocket (120 in Figs. 4-6; para. 39) in a surface (93 in Figs. 4-6; para. 39) of a second wall (94 in Fig. 4; para. 30), the pocket (120) positioned opposite an impingement cooling hole (102 in Fig. 4; para. 32) (as shown in Figs. 4 and 6, 120 is opposite 102; para. 39), the pocket configured to receive a cooling fluid (120 receives a jet of cooling fluid from corresponding aperture 102 per para. 39; a portion of cooling fluid 210 forced through aperture 102 toward recess 120 shown by flow arrow in 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Hughes to include the pocket in a surface of the second wall, the pocket positioned opposite the impingement cooling hole, the pocket configured to receive a cooling fluid from the impingement cooling hole and direct the cooling fluid into the cooling passage, wherein the cooling passage includes the single cooling passage into which the pocket is configured to direct the cooling fluid, wherein the pocket comprises an outer edge, a base, and a sidewall extending between the base and the outer edge, wherein the sidewall is tapered between the outer edge and the base as taught by Tallman in order to improve cooling of the second wall (Tallman para. 19, 24; noting that in Figs. 4 and 6 in Tallman, for a turbine airfoil, second wall 94 is an outer wall of the airfoil which is exposed to hot gases 220, while in the combustor disclosed by Hughes, second wall 94 of Tallman is representative of the radially inner wall of the combustor which is exposed to the combustion chamber hot gases). 

Regarding claim 5, Hughes in view of Tallman discloses all that is claimed in claim 1 discussed above, and Hughes further discloses wherein the first wall is an outer wall (outer radial wall 25 in Fig. 7) of a combustion liner (dual wall 24, 25 which surrounds combustion chamber 29 in Fig. 7 is interpreted as being a combustion liner) and the second wall is an inner wall (inner radial wall 24 in Fig. 7) of the combustion liner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741